Citation Nr: 0210121	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  95-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Whether the veteran has basic eligibility to receive 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1974 and from June 1978 to August 1994.  It is also noted 
that the veteran attended the United States Air Force Academy 
from July 1974 to May 1978.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1994 
determination of the Department of Veterans Affairs (VA) 
Atlanta, Georgia Regional Office (RO), which denied the 
veteran's claim of eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.  The 
veteran duly appealed that determination.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the St. Petersburg, Florida, RO in July 1997.  A 
transcript of the hearing is of record.  

In a decision of March 5, 1998, the Board denied the 
veteran's claim of entitlement to Chapter 30 educational 
assistance benefits.  However, the records indicate that 
prior to March 1998, the RO received a VA Form 1-9 wherein 
the veteran requested a personal hearing before a member of 
the Board in Washington, D.C.  Apparently, due to an apparent 
administrative oversight, this document was not associated 
with the veteran's claims folder as of the date on which the 
Board's decision was promulgated.  As such, in September 
1998, the veteran's representative moved to vacate the March 
5, 1998 decision on the basis that the veteran had not been 
afforded his requested hearing.  Accordingly, that decision 
was vacated pursuant to 38 C.F.R. § 20.904(a)(3).  In January 
1999, the veteran appeared at a hearing before the 
undersigned Member of the Board in Washington, D.C.  A 
transcript of that hearing is of record.  

In an August 1999 decision, the Board again denied the 
veteran's claim of entitlement to educational assistance 
benefits under Chapter 30.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Clams (Court) which, by means of an Order issued in 
April 2001, vacated the Board's August 1999 decision and 
remanded the case to the Board for readjudication pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, (2000) (VCAA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The records indicate that the veteran served on active 
duty in the Air Force from January 22, 1973 to July 1, 1974.  

3.  The veteran then attended the United States Air Force 
Academy from July 1974 to May 31, 1978; upon graduation, he 
was commissioned as an officer in the United States Navy.  

4.  The veteran reentered active duty on June 1, 1978 and 
remained on active duty until he retired on August 31, 1994.  

5.  The veteran has not taken advantage of any potential 
eligibility for educational assistance benefits while in 
service.  

6.  The veteran was not involuntarily separated after 
February 2, 1991, nor was he discharged pursuant to 
applicable voluntary separation incentives.  


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3452, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The basic facts in this case may be briefly described.  The 
record indicates that the veteran served on active duty with 
the Air Force from January 22, 1973 to July 1, 1974.  Then, 
he attended the United States Air Force Academy from July 2, 
1974 to May 31, 1978; upon graduation, he was commissioned as 
an officer in the United States Navy.  Thereafter, the 
veteran reentered active duty on June 1, 1978 and served 
until he retired on August 31, 1994.  

Further review of the evidentiary record indicates that the 
veteran filed a claim in May 1994 (VA Form 22-1990), seeking 
entitlement to educational assistance under Chapter 30.  The 
veteran's claim was denied by the RO later in May 1994 on the 
basis that he received a commission after December 31, 1976.  


II.  Duty to assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA. 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Id.  

To the extent that these provisions may be applicable in the 
present case, it appears as if the duty to assist has been 
satisfied.  The veteran has indicated that he has no 
additional evidence or argument to submit and he has been 
provided ample discussion of the elements of his claim in the 
RO decision as well as the original Board decision.  
Accordingly, no further assistance is necessary to comply 
with the requirements of the new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim, and a remand back to the RO for compliance 
with the new legislation is not necessary.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


III.  Legal analysis.

The claim before the Board concerns the veteran's request for 
eligibility for Chapter 30 educational benefits.  As general 
background, the Board notes that when educational benefits 
under Chapter 30, Title 38, United States Code, (Chapter 30 
benefits), were established, a separate regulation was 
created which allowed veterans who had eligibility for 
educational benefits pursuant to Chapter 34, Title 38, United 
States Code, (Chapter 34 benefits), to convert their Chapter 
34 benefits eligibility into Chapter 30 benefits eligibility, 
provided they met certain criteria.  See 38 C.F.R. § 21.7044.  
However, this regulation also contained a provision which 
banned Chapter 30 eligibility from claimants that had 
received a commission from a service academy after December 
31, 1976.  38 U.S.C.A. § 3011(c)(2) (West 1991 & Supp. 2001); 
38 C.F.R. § 21.7044(c).  Subsequently, an exception to the 
ban on eligibility was added which permitted claimants who 
satisfied the conversion criteria of 38 C.F.R. § 21.7044(a) 
prior to receiving their commission from a service academy to 
retain their eligibility.  38 C.F.R. § 21.7044(d).  

The appellant contends that he is eligible for educational 
assistance benefits pursuant to Chapter 30, based on his 
prior eligibility for Chapter 34 benefits, and because his 
active service prior to his entry into the United States Air 
Force exempts him from the bar to Chapter 30 benefits 
eligibility placed on claimants commissioned from a service 
academy after December 31, 1976.  In response to the Board's 
August 1999 decision, he specifically alleges if the 
exemption provision of the regulation is interpreted as 
written, it is rendered null and void because no Chapter 34 
eligible claimants can satisfy the criteria, and as a result, 
it should be interpreted as intended by Congress, to provide 
an effective exemption to the ban on eligibility.  

In this regard, we note that the initial step is to determine 
whether the veteran satisfies the criteria for Chapter 34 
benefits.  Chapter 34 benefits eligibility is established for 
appellants with more than 180 days of active duty, any part 
of which occurred between January 31, 1955, and January 1, 
1977.  38 U.S.C.A. § 3452(a)(1) (West 1991).  Specific 
entitlement computations are based on duration of service 
during this time period.  38 U.S.C.A. § 3461(a) (West 1991).  
In the case before us, the Board notes that prior to entering 
the Air Force Academy, the veteran had more than 180 days of 
service, beginning in January 1973.  The Board finds that 
service constitutes more than 180 days of active duty; thus, 
the veteran meets the criteria for eligibility for 
educational benefits pursuant to Chapter 34.  

Having established Chapter 34 eligibility, under 38 C.F.R. 
§ 21.7044, this eligibility may be converted into eligibility 
for Chapter 30 benefits under certain conditions.  The 
requirements for such eligibility, based solely on active 
duty, are found in 38 C.F.R. § 21.7044(a), which provides:

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions, and requirements- (1) The 
individual must have met the requirements of 38 U.S.C. 
chapter 34, as in effect on December 31, 1989, establishing 
eligibility for educational assistance allowance under that 
chapter; (2) As of December 31, 1989, the individual must 
have entitlement remaining for educational assistance 
allowance under 38 U.S.C. chapter 34; (3) The individual must 
either - (i) Complete the requirements of a secondary school 
diploma or an equivalency certificate before January 1, 1990, 
or (ii) Successfully complete the equivalent of 12 semester 
hours in a program leading to a standard college degree, 
which may be done at any time. (4) After June 30, 1985- (i) 
The individual must serve at least three years continuous 
active duty in the Armed Forces, or (ii) The individual must 
be discharged or released from active duty- (A) For a 
service-connected disability, or (B) For a medical condition 
which preexisted the individual's service on active duty and 
which VA determines is not service connected, or (C) Under 10 
U.S.C. 1173 (Hardship discharge), or (D) For the convenience 
of the Government provided the individual completes at least 
30 months of active duty, or (E) Involuntarily for 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy, or (F) For a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy;

(5) Upon completion of the requisite active duty service the 
individual must either- (i) Continue on active duty, or (ii) 
Be discharged from active duty with an honorable discharge, 
or (iii) Be released after service on active duty 
characterized by the Secretary concerned as honorable service 
and (A) Be placed on the retired list, or (B) Be transferred 
to the Fleet Reserve or Fleet Marine Corps Reserve, or (C) Be 
placed on the temporary disability retired list, or (iv) Be 
released from active duty for further service in a reserve 
component of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service; and (6) The individual must have been on active duty 
at any time during the period beginning on October 19, 1984, 
and ending on July 1, 1985, and continued on active duty 
without a break in service.  

Based on the evidence of record, the Board finds that the 
veteran satisfies each of these criteria.  In this case, the 
veteran meets the first requirement, as he is eligible for 
Chapter 34 benefits, as discussed above.  He meets the second 
requirement, as he has not used any of his entitlement while 
on active service, and therefore, had entitlement left as of 
December 31, 1989.  He meets the third requirement, as he 
entered the Air Force Academy in 1974, and thus had a high 
school diploma or its equivalent at this time, well before 
January 1, 1990.  The appellant meets the fourth requirement 
by having three years of continuous service after June 30, 
1985.  Moreover, he has continuous active service from 1978 
to 1994, and thus has three years of continuous service after 
June 30, 1985, and also had active duty during the period 
from October 1984 to July 1985.  Finally, he was discharged 
from active duty with an honorable discharge after completion 
of the requisite active service.  

Despite the veteran's satisfaction of the above requirements, 
as noted above, the regulation restricts eligibility for 
Chapter 30 benefits if the claimant receives a commission as 
an officer from a service academy, to include the Air Force 
Academy, after December 31, 1976.  38 C.F.R. § 21.7044(c) 
(2001); see also 38 U.S.C.A. § 3011(c)(1) (West 1991 & Supp. 
2001).  Since the veteran graduated from the Air Force 
Academy in 1978, this provision apparently bars his receipt 
of Chapter 30 benefits.  However, the discussion does not end 
here.  Under 38 C.F.R. § 21.7044(d), as previously mentioned, 
an individual who has met the requirements for educational 
assistance pursuant to § 21.7044(a) before receiving a 
commission as an officer in the Armed Forces upon graduation 
from a service academy is excepted from the restriction of 
§ 21.7044(c), and retains his/her eligibility for educational 
benefits pursuant to Chapter 30.  38 C.F.R. § 21.7044(d) 
(2001).  

Accordingly, given the facts of this case, the outcome turns 
on whether the exception in § 21.7044(d) applies to the 
veteran.  Specifically, does the veteran's one and a half 
year of service from January 1973 to July 1974 prior to 
entering the Air Force Academy, constitute "meeting the 
requirements" for educational assistance as stated in 38 
C.F.R. § 21.7044(a) before his receipt of a commission at 
graduation in 1978.  On its face, the requirement that the 
veteran satisfy the criteria in § 21.7044(a) before receiving 
his commission would preclude the veteran from taking 
advantage of this exception because his prior service is from 
1973 to 1974, and Chapter 30 eligibility, as laid out in 
§ 21.7044(a), requires active service from October 19, 1984 
to July 1, 1985, well after this timeframe.  38 C.F.R. 
§ 21.7044(a)(6) (2001).  In addition, 38 C.F.R. 
§ 21.7044(a)(4) contains a requirement that must be met after 
June 30, 1985, which is also after the veteran received his 
commission.  

The veteran argues that the criteria in 38 C.F.R. 
§ 21.7044(d) should not be applied on their face because it 
is impossible for a Chapter 34 eligible veteran who went to a 
service academy to satisfy the criteria in 38 C.F.R. 
§ 21.7044(a) prior to receiving his commission.  Examining 
the appellant's contention, the Board notes that § 21.7044 
governs the eligibility of Chapter 30 benefits for claimants 
who are already eligible for Chapter 34 benefits.  See 38 
C.F.R. § 21.7044 (2001).  Because of the eligibility 
requirements set out for Chapter 34 benefits, this means that 
all qualifying claimants must have served more than 180 days 
prior to January 1, 1977.  In contrast, as noted above, 
eligibility for Chapter 30 benefits under 38 C.F.R. 
§ 21.7044(a) also generally requires active service after 
June 30, 1985 and active service during the period from 
October 19, 1984, to July 1, 1985. Accordingly, under a 
strict prima facia interpretation of 38 C.F.R. § 21.7044(d), 
to have qualifying Chapter 30 service before attending a 
service academy, the veteran would have to enter the academy 
after July 1, 1985.  Given that most service academies have 
age limitations and rigid fitness requirements, the 
likelihood that a veteran with service prior to 1977 (as 
required for Chapter 34 benefits) would be eligible to attend 
a service academy after July 1985 (as required for Chapter 30 
benefits) is not only improbable, but virtually impossible.  

Unfortunately, the Board is not a court of equity but is 
bound in its decisions by VA "regulations, instructions of 
the Secretary, and the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c).  Not only 
does the regulation on its face preclude the veteran from 
meeting the criteria for the exception, but as it so happens, 
the Office of General Counsel (General Counsel), the office 
charged with issuing precedential opinions interpreting 
regulations, has addressed the question at issue in this 
case.  In an opinion, dated in November 1999, General Counsel 
acknowledges that 38 C.F.R. § 21.7044(d) has no "practical 
application due to the statutory age restrictions on service 
academy admission."  Nonetheless, the conclusion reached in 
the General Counsel opinion is that individuals commissioned 
upon graduating from a military academy after December 31, 
1976, and before completing eligibility for Chapter 30 
benefits are disqualified from receiving Chapter 30 benefits.  
VAOPGCPREC 14-99 (Nov. 4, 1999).  Given the wording of the 
regulations and the General Counsel opinion, the Board must 
conclude that the veteran does not meet the requirements for 
benefits pursuant to Chapter 30, Title 38, United States 
Code.  38 U.S.C.A. §§ 3011, 3452 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.7020; 21.7044 (2001).  

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 
3018B, despite having graduated from a service academy and 
receiving a commission after December 31, 1976.  However, the 
veteran in this case was not discharged involuntarily or 
pursuant to voluntary separation incentives.  Rather, his DD 
Form 214 indicates that he was not retired pursuant to the 
above provisions; rather, he retired "as provided by section 
4403 of the National Defense Authorization Act (NDAA)," Pub. 
L. No. 102-484, 106 Stat. 2702.  In light of the foregoing, 
the veteran is not eligible for Chapter 30 benefits under 38 
U.S.C.A. §§ 3018A or 3018B.  Accordingly, his claim for 
educational assistance under Chapter 30, Title 38, United 
States Code is denied.  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the chief legal officer of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  The Board is therefore bound 
by the law and regulations governing eligibility to Chapter 
30 benefits.  Accordingly, in this case, the law is 
dispositive, and the criteria for basic eligibility to 
educational assistance pursuant to Chapter 30, United States 
Code, have not been met.  Where the law and not the evidence 
is dispositive, the claim should be denied because of the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The appeal therefore is denied.  


ORDER

Basic eligibility for educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is not 
established as a matter of law.  The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

